Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2021

                                     No. 04-21-00026-CV

  SOUTHEAST SNF, LLC d/b/a Southeast Nursing Rehabilitation Center, Texas Operations
                  Management LLC and Advanced HCS LLC.,
                                  Appellants

                                               v.

Ruperto C. GUTIERREZ, Jr., Individually and on behalf of the Estate of Ruperto Q. Gutierrez,
                                    Sr., Deceased,
                                      Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-12410
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER

Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       On January 28, 2021, appellants filed a notice of appeal from the trial court’s order
denying their motion to dismiss appellee’s healthcare liability claim. The appeal is accelerated.
On February 2, 2021, the trial court signed an order requiring appellant Southeast SNF, LLC
d/b/a Southeast Nursing Rehabilitation Center to comply with certain discovery requests on or
before February 15, 2021. On February 10, 2021, appellants filed a motion for temporary relief
seeking to stay discovery pending resolution of this appeal. On February 11, 2021, appellee filed
a response opposing the motion.
        We GRANT IN PART appellants’ motion for temporary relief. We ORDER the trial
court’s February 2, 2021 “Order on Plaintiff’s Motion to Compel Discovery Responses from
Southeast SNF, LLC d/b/a Southeast Nursing & Rehabilitation Center” STAYED pending
further order from this court.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court